Exhibit 10.1

EXECUTION VERSION

HOLDINGS GUARANTY

Dated as of April 23, 2012

From

BUCCANEER HOLDINGS, INC.

as Guarantor

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

T A B L E   O F   C O N T E N T S

 

Section    Page  

Section 1. Guaranty

     1   

Section 2. Guaranty Absolute

     2   

Section 3. Waivers and Acknowledgments

     3   

Section 4. Subrogation

     4   

Section 5. Payments Free and Clear of Taxes, Etc.

     5   

Section 6. Representations and Warranties

     5   

Section 7. Covenants

     6   

Section 8. Amendments, Etc.

     6   

Section 9. Notices, Etc.

     6   

Section 10. No Waiver; Remedies

     6   

Section 11. Right of Set-off

     6   

Section 12. Continuing Guaranty; Assignments under the Credit Agreement

     7   

Section 13. Indemnification.

     8   

Section 14. Subordination.

     8   

Section 15. Execution in Counterparts

     9   

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     9   

 

                    Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

HOLDINGS GUARANTY

HOLDINGS GUARANTY dated as of April 23, 2012 (this “Guaranty”) made by BUCCANEER
HOLDINGS, INC., a Delaware corporation (the “Guarantor”), in favor of the
Secured Parties (as defined in the Credit Agreement referred to below).

PRELIMINARY STATEMENT

Syniverse Holdings, Inc., a Delaware corporation (the “Borrower”), and the
Guarantor are parties to that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined), among the Borrower,
Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from time to time
party thereto, and Barclays Bank PLC, as the Swing Line Lender, an L/C Issuer
and the Administrative Agent, and the other Agents named therein. The Guarantor
may receive, directly or indirectly, a portion of the proceeds of the Loans
under the Credit Agreement and will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement. It is a
condition precedent to the making of Loans by the Lenders and the issuance of
Letters of Credit by the L/C Issuers under the Credit Agreement, the entry by
the Hedge Banks into Secured Hedge Agreements from time to time and the entry by
the Cash Management Banks into Secured Cash Management Agreements from time to
time, that the Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement, the Hedge Banks to enter into Secured Hedge Agreements from
time to time and the Cash Management Banks to enter into Secured Cash Management
Agreements from time to time, the Guarantor hereby agrees as follows:

Section 1. Guaranty. (a) The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents, any Secured Cash Management Agreement
or any Secured Hedge Agreement (the Loan Documents, Secured Cash Management
Agreements and Secured Hedge Agreements, collectively, the “Secured Documents”)
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Secured Document, to the
extent reimbursable under Section 10.04 of the Credit Agreement. Without
limiting the generality of the foregoing, the Guarantor’s liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by any other Loan Party to any Secured Party under or in respect of the
Secured Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.

 

  1                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

(b) The Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of the Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
Debtor Relief Law (as hereinafter defined), the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of the
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Secured Parties and the Guarantor hereby irrevocably agree that
the Obligations of the Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the Guarantor
under this Guaranty not constituting a fraudulent transfer or conveyance.

(c) The Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or the Subsidiary Guaranty or any other guaranty with respect to the
Guaranteed Obligations, the Guarantor will contribute, to the maximum extent
permitted by applicable law, such amounts to each other guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Secured Documents.

Section 2. Guaranty Absolute. To the maximum extent permitted by applicable law,
the Guarantor guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the Secured Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto. The
Obligations of the Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Secured Documents, and a separate action
or actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Guarantor hereby irrevocably waives, to the maximum extent permitted by
applicable law, any defenses (other than a defense of payment in full in cash of
the Guaranteed Obligations) it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of any Secured Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Secured Documents, or any other
amendment or waiver of or any consent to departure from any Secured Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

  2                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Secured Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety, in each case, with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) The Guarantor hereby unconditionally
and irrevocably waives, to the maximum extent permitted by applicable law,
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature (in accordance with the
terms hereof) and applies to all Guaranteed Obligations, whether existing now or
in the future.

 

  3                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

(c) The Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, (i) any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of the Guarantor or other rights of the Guarantor to proceed against any of the
other Loan Parties, any other guarantor or any other Person or any Collateral
and (ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of the Guarantor hereunder.

(d) The Guarantor acknowledges that the Administrative Agent may, in accordance
with the Loan Documents, without notice to or demand upon the Guarantor and
without affecting the liability of the Guarantor under this Guaranty, foreclose
under any mortgage by nonjudicial sale, and the Guarantor hereby waives, to the
maximum extent provided by applicable law, any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) to the recovery by the
Administrative Agent and the other Secured Parties against the Guarantor of any
deficiency after such nonjudicial sale and any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) or benefits that may be
afforded by applicable law.

(e) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Secured
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
Obligations under or in respect of this Guaranty or any other Secured Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized) and the expiration or
termination of the Aggregate Commitments. If any amount shall be paid to the
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the

 

  4                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

Guaranteed Obligations and all other amounts (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) payable under this Guaranty, (b) the expiration or
termination of the Aggregate Commitments and (c) the expiration or termination
of all Letters of Credit (other than Letters of Credit which have been Cash
Collateralized), such amount shall be received and held in trust for the benefit
of the Secured Parties, shall be segregated from other property and funds of the
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Secured Documents, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) all of the Guaranteed Obligations and all other amounts (other
than (A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) payable under this Guaranty shall have
been paid in full in cash, (ii) the Aggregate Commitments have expired or been
terminated and (iii) all Letters of Credit (other than Letters of Credit which
have been Cash Collateralized) shall have expired or been terminated, the
Secured Parties will, at the Guarantor’s request and expense, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by the Guarantor pursuant to this Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by the
Guarantor under this Guaranty shall be made, to the extent provided in the
Credit Agreement, free and clear of and without deduction for any and all
present or future Taxes.

Section 6. Representations and Warranties. The Guarantor hereby represents and
warrants to the Administrative Agent and each other Secured Party as follows:

(a) The representations and warranties set forth in Article V of the Credit
Agreement as they relate to the Guarantor or to the Loan Documents to which the
Guarantor is a party, each of which representations and warranties is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Administrative Agent and each other Secured Party shall be entitled to
rely on each of such representations and warranties as if fully set forth
herein; provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 6, be deemed to
be a reference to the Guarantor’s knowledge; and

(b) The Guarantor has, independently and without reliance upon any Secured Party
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty and each other
Secured Document to which it is or is to be a party, and the Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party in
all material respects.

 

  5                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

Section 7. Covenants. The Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized) and the expiration or
termination of the Aggregate Commitments, the Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by the Guarantor or any of its Restricted Subsidiaries.

Section 8. Amendments, Etc. Subject to Section 10.01 of the Credit Agreement, no
amendment or waiver of any provision of this Guaranty and no consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, the Required
Lenders and the Guarantor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the applicable telephone
number or electronic mail address, as the case may be, if to the Guarantor,
addressed to it in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 10.02 of the Credit Agreement, if to any Hedge
Bank, at its address specified in the Secured Hedge Agreement to which it is a
party, if to any Cash Management Bank, at its address specified in the Secured
Cash Management Agreement to which it is a party or, in each case, to such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such party in a notice to other parties, as provided in
Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 8.02 of the Credit Agreement to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of said Section 8.02, each Agent and each Lender is hereby authorized
at any time and from time to time, to the maximum extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Agent or such Lender, other than deposits held in “Exempt
Deposit Accounts” (as such term is defined in

 

  6                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

the Security Agreement), to or for the credit or the account of the Guarantor
against any and all of the Obligations of the Guarantor now or hereafter
existing under the Secured Documents, irrespective of whether such Agent or such
Lender shall have made any demand under this Guaranty or any other Secured
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender under this Section 11 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent and such Lender may have.

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) payable under this Guaranty, (ii) the expiration or termination of
the Aggregate Commitments and (iii) the expiration or termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized),
(b) be binding upon the Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Secured Parties and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Secured Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 10.07 of the Credit Agreement. The Guarantor
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Secured Parties.

 

  7                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

Section 13. Indemnification. Without limitation of any other Obligations of the
Guarantor or remedies of the Secured Parties under this Guaranty, the Guarantor
shall indemnify and hold harmless each Indemnitee from and against (and will
reimburse each Indemnitee as the same are incurred for) any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs), disbursements, and reasonable and
documented or invoiced out-of-pocket fees and expenses (including the reasonable
fees, disbursements and other charges of (i) one counsel to the Indemnitees
taken as a whole, (ii) in the case of an actual or perceived conflict of
interest, where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected indemnified person, and (iii) if necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and special counsel for each relevant
specialty) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of any failure
of any Guaranteed Obligations to be the legal, valid, binding obligations of any
Loan Party enforceable against such Loan Party in accordance with its terms.

Section 14. Subordination. The Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to the Guarantor by each other Loan Party
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 14:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 14(a), the Guarantor may receive regularly scheduled payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default under Sections
8.01(a), (f) or (g) of the Credit Agreement (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) or the acceleration of the Loans pursuant to Section 8.02 of the
Credit Agreement, unless the Administrative Agent otherwise agrees, the
Guarantors shall not demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash (other than (A) contingent indemnification obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) or this Guaranty is
terminated and of no further force or effect.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, the Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Sections 8.01(a), (f) or (g) of the Credit Agreement (including
the commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) or the acceleration of the Loans pursuant to
Section 8.02 of the Credit

 

  8                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

Agreement, the Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Guaranty, until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) or this Guaranty is terminated and of no further force
or effect.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default under Sections 8.01(a), (f) or (g) of the
Credit Agreement (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any other Loan Party) or the
acceleration of the Loans pursuant to Section 8.02 of the Credit Agreement, in
its discretion, the Administrative Agent is authorized and empowered (but
without any obligation to so do), (i) in the name of the Guarantor, to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest), in each case, until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash (other than (A) contingent indemnification obligations as
to which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) or this
Guaranty is terminated and of no further force or effect.

Section 15. Execution in Counterparts. This Guaranty may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Guaranty shall be effective as delivery of an original executed counterpart of
this Guaranty. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier or other electronic transmission be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF
AND ITS

 

  9                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS GUARANTY
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR
DEFENSE THAT THIS SECTION 16 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL
ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING
ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION.

(c) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS
GUARANTY, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9 OF THIS GUARANTY. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  10                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

(e) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS WITH RESPECT
TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 16(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

[Remainder of page left intentionally blank]

 

  11                   Buccaneer Holdings Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

BUCCANEER HOLDINGS, INC. By:   /s/ Laura E Binion  

Name: Laura E. Binion

Title:   Senior Vice President, General

            Counsel and Secretary

 

  [SIGNATURE PAGE]                   Buccaneer Holdings Guaranty